TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00713-CV



                     James C. Guzman and Gloria A. Guzman, Appellants

                                                    v.

  The Bank of New York Mellon f/k/a/ The Bank of New York as Successor in Interest to
JP Morgan Chase Bank, N.A., not Individually but Solely as Trustee for the Holders of Bear
 Sterns Asset Backed Securities Trust 2006-2, Asset-Backed Certificates, 2006-2, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-14-002456, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on October 20, 2016.

The Clerk of this Court subsequently notified the appellants that the clerk’s record had not been

filed due to their failure to pay or make arrangements to pay the district court clerk’s fees for

preparing the clerk’s record. The notice requested that the appellants make arrangements for the

clerk’s record and submit a status report regarding this appeal by December 2, 2016. Further, the

notice advised the appellants that their failure to comply with this request could result in the

dismissal of this appeal for want of prosecution. To date, the appellants have not filed a status report

or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

                If the trial court clerk fails to file the clerk’s record due to the appellants’ failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless the appellants were entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellants have not established that

they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145; Tex. R. App. P. 20.1.

Because the appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing

the clerk’s record, this appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: January 6, 2017




                                                 2